—In an action, inter alia, for *706a judgment declaring that the sale of bonds secured by proceeds due to the defendant Westchester County under a tobacco litigation settlement agreement is unconstitutional, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Fredman, J.), entered February 16, 2000, as, upon determining that they waived their right to amend their complaint pursuant to CPLR 3025 (a), granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the plaintiffs waived their right to amend their complaint pursuant to CPLR 3025 (a) when they agreed to serve and file an amended complaint by December 30, 1999. Therefore, the Supreme Court correctly disregarded the amended complaints served and filed after that date (see, Nishman v DeMarco, 76 AD2d 360, 368-369; Kraker v Roll, 100 AD2d 424, 436). Accordingly, the defendants’ cross motion for summary judgment dismissing the complaint was properly granted. O’Brien, J. P., Altman, McGinity and H. Miller, JJ., concur.